     Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 1 of 11 PageID #:1531




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

NORMAN JOHNSON (R-10495),

         Petitioner,
                                                   Case No.: 1:17-cv-03997
v.
                                                   The Hon. John F. Kness
DAVID GOMEZ, WARDEN,
                                                   State Court Conviction
         Respondent.                               Case No. 09 CR 1017701



      PETITIONER’S MEMORANDUM IN SUPPORT OF HIS MOTION FOR
                 LEAVE TO OPEN LIMITED DISCOVERY

                                    INTRODUCTION

           Petitioner’s motion for leave to conduct discovery should be granted.

Pursuant to the rules that govern petitions under 28 U.S.C. § 2254, as good cause

exists to authorize Petitioner to conduct discovery. The discovery would be a written

request to obtain trial counsel’s file in this matter, and set the depositions of

Petitioner’s two trial attorneys.

           There is insufficient evidence in the current record to determine or explain

the decision of Petitioner’s trial counsel, Ruth McBeth, to not call to testify at the trial

a third-party exculpatory eyewitness, Andrew Sanford, to testify at Petitioner’s

criminal trial for murder. Mr. Sanford would have testified that he knew Norman

Johnson from the neighborhood, and would have recognized Norman if he was one of

the shooters. Mr. Sanford would have further stated that Norman Johnson was not

one of the shooters. Petitioner’s counsel has contacted Ms. McBeth to attempt to
 Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 2 of 11 PageID #:1532




obtain her testimony without success. Without Ms. McBeth’s testimony regarding her

decision not to call Mr. Sanford to testify, which likely would have provided material

exculpatory eye witness testimony, Petitioner’s 28 U.S.C. § 2254 petition for

ineffective assistance of counsel cannot fairly be resolved.

        Petitioner can demonstrate a colorable claim for relief if the requested

discovery is granted. The testimony of Ms. McBeth may show deficient performance

under the Strickland standard as requested by this Court. Additionally, it appears

that Petitioner’s trial counsel had the unreasonable expectation that the State would

call Mr. Sanford to testify because his testimony would have harmed the State’s case.

If the fact record is fully developed, it is clear that Ms. McBeth’s reliance on the State

to call a witness - who would have been detrimental to the State’s case - was

unreasonable and fell below the standard guaranteed by the Sixth Amendment that

a criminal defendant be afforded effective assistance of counsel.

        For the aforementioned reasons, Petitioner shows good cause for this Court

to permit leave to open limited discovery so that Petitioner may issue subpoenas

pursuant to Fed. R. Civ. P. 45 commanding attendance at a deposition and a subpoena

duces tecum to request document production.

                                   BACKGROUND

        Petitioner was convicted in Cook County for the shooting death of Jerrell

Jackson in 2011. Petitioner is challenging his conviction pursuant to 28 U.S.C. § 2254.

Petitioner claims that he was afforded ineffective counsel at trial because his trial

attorneys failed to call exculpatory eyewitness, Andrew Sanford to testify at trial. If




                                           -2-
 Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 3 of 11 PageID #:1533




Mr. Sanford was called to testify at trial, he would have testified that Petitioner could

not have been the shooter based on distinct differences of physical characteristics

between Petitioner and the shooters. (Dkt. 9-1).

        No physical evidence was presented at trial linking Petitioner to the

shooting. (Trial Tr. BB-16). The evidence against Petitioner amounted to (1) eye

witness testimony from Jason Coley (co-conspirator), Margaret Faulkner (bystander),

and Doug Johnson (intended target); (2) testimony from investigators describing the

eyewitnesses’ identification of Petitioner; and (3) Coley’s videotaped confession

admitting he was the main shooter and that Petitioner was his co-conspirator who

also discharged a firearm. People v. Johnson, 994 N.E.2d 962, 964-68 (Ill. App. Ct.

2013); People v. Johnson, 2016 IL App (1st) 142544-U at ¶¶ 3-23 (Ill. App. Ct. 2016)

(post-conviction appeal).

        Petitioner’s defense at trial was that he was with his girlfriend, English

Wilson, at Wilson’s apartment the entire night of the shooting. (Trial Tr. A-127-29).

This was corroborated by Diontae Sanders.

        At trial, Petitioner’s trial counsel mistakenly believed that the prosecutor

mentioned Andrew Sanford during opening statements, and so told the jurors in her

opening statement that Mr. Sanford “was in the best position to see who these

shooters were” because he “was looking out his window.” (Trial Tr. BB-18).

Petitioner’s counsel also mentioned to the jurors in opening that Mr. Sanford took

part in a physical lineup, recognized Petitioner from the neighborhood, and asserted

that Petitioner was not present at the scene and that Mr. Sanford would know if




                                          -3-
 Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 4 of 11 PageID #:1534




Petitioner was one of the shooters. Id. Neither the State nor Petitioner’s trial counsel

called Andrew Sanford to testify. At closing arguments, Petitioner’s trial counsel

mentioned that Mr. Sanford, the third victim struck by a bullet that night, resided on

the west side of the street and had a perfect view for looking out the window and

seeing who did this, “and yet the State did not call him.” (Dkt. 36, pg. 706). The record

does not indicate that Petitioner’s trial counsel ever sought a missing witness

instruction.

        One of the few statements in the record regarding the decision by Petitioner’s

trial counsel not to call Mr. Sanford to testify is: “[F]or two years…she gave it some

thought and decided that she wanted the State to do it.” Id. at 52.

                                LEGAL STANDARD

        A habeas petitioner may conduct discovery, subject to the Court’s discretion,

if the petitioner: (1) [makes] a colorable claim showing that the underlying facts, if

proven, constitute a constitutional violation; and (2) [shows] ‘good cause’ for the

discovery.” Hubanks v. Franks, 392 F.3d 926, 933 (7th Cir. 2004) (citations omitted)

A party shall be entitled to invoke the processes of discovery available under the

Federal Rules of Civil Procedure if, and to the extent that, the Judge in the exercise

of his discretion and for good cause shown grants leave to do so… Rules governing §

2254 Cases and Rule 6(a).

        “Good cause” is defined as specific allegations that give a court “reason to

believe that the petitioner may, if the facts are fully developed, be able to demonstrate

that he is [] entitled to relief.” Bracy, 520 U.S. at 908-09 (quoting Harris, 394 U.S. at




                                          -4-
 Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 5 of 11 PageID #:1535




300). A court’s “[d]enial of an opportunity for discovery is an abuse of discretion when

the discovery is necessary to fully develop the facts of the claim.” Teague v. Scott, 60

F.3d 1167, 1172 (5th Cir. 1995). Where there are specific allegations before the court

that demonstrate a petitioner may be confined illegally if the facts were fully

developed, “it is the duty of the court to provide the necessary facilities and

procedures for an adequate inquiry.” Harris, 394 U.S. at 300.

        Of significance, “[t]he standard [for discovery] is not a demanding one.” U.S.

ex rel. Pecoraro v. Page, No. 97-C-5361, 1998 WL 708856, at *1 (N.D. Ill. Sep. 30,

1994) (citing Gaitan-Campanioni v. Thornburgh, 777 F. Supp. 1355, 1356 (E.D. Tex.

1991)). And “the Court should not hesitate to allow habeas discovery where it will

help illuminate the issues underlying the applicant’s claim.” Id.

                                    ARGUMENT

   A. Discovery Sought.

        As detailed in his Petition, Petitioner’s post-conviction claim is that he

received ineffective assistance of counsel for his trial attorney’s failure to call an

exculpatory eyewitness to testify at Petitioner’s 2011 criminal trial for the shooting

death of Jerrell Jackson. However, the record contains insufficient evidence as to the

deficiency of trial counsel’s performance at Petitioner’s trial. Therefore, Petitioner

makes the following limited requests to properly develop the record and support the

allegations that serve the basis of his ineffective assistance of counsel claim:

            (1) Subpoena for Oral Examination.




                                          -5-
  Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 6 of 11 PageID #:1536




         Petitioner respectfully requests leave to issue a deposition subpoena to Ruth

A. McBeth, Kelly McCarthy, Petitioner’s trial counsel, Investigator Thomas, and

other witnesses as needed.

             (2) Request for Production.

       Petitioner also respectfully requests leave to issue a subpoena to the Cook

County Public Defender’s Office seeking production of the following documents:

         All documents concerning, relating to, referring to, or applicable to any
         discussion, investigation, strategizing, or otherwise related to the case People
         v. Norman, 09 CR 1017701 concerning the decision regarding whether to call
         exculpatory eyewitness Andrew Sanford to testify at Petitioner’s criminal
         trial for the shooting death of Jerrell Jackson in 2011.

         The documents of the Cook County Public Defender are not work-product

because these documents are not sought by an adversary of the attorney’s client. Fed.

R. Civ. P. Rule 26(b)(3). Thus, work-product does not apply where a client seeks access

to documents created by his attorney during the course of representation. Spivey v.

Zant, 683 F.2d 881, 885 (5th Cir. 1982); Gottlieb v. Wiles, 143 F.R.D. 241, 247 (D.

Colo. 1992) (“[A]n attorney may not withhold work product from his own client”);

Martin v. Valley Nat’l Bank, 140 F.R.D. 291, 320 (S.D.N.Y 1991) (asserting that

Hickman’s rationale is inapplicable to an attorney’s withholding of work-product from

a client).

         Here,   documents    including    police   reports,   witness   statements,   or

investigation notes of Andrew Sanford will provide essential insight and critical

background regarding trial counsel’s decision not to call Sanford to testify. Indeed,

the reasoning of Petitioner’s trial counsel’s attorney not to call Andrew Sanford to




                                          -6-
 Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 7 of 11 PageID #:1537




testify at trial cannot readily be understood without reviewing her personal

impressions of Andrew Sanford. Petitioner’s current counsel has finally opened a

dialogue with Ms. McBeth in recent weeks. However, the trial at-issue occurred in

January of 2011, and Ms. McBeth cannot reasonably be expected to recall every detail

of the trial. The documents are imperative to provide information for Petitioner to lay

out his claim that Ms. McBeth’s decision not to call Andrew Sanford to testify was

deficient performance by trial counsel. Therefore, the requested documents are not

work-product and Petitioner has a right to obtain them from trial counsel.

   B. Petitioner has a Colorable Claim and Good Cause to Permit Discovery.

        Petitioner can show that the underlying facts, if proven, amount to a

constitutional violation. What little there is on the record of Petitioner’s trial

attorney’s decision not to call Andrew Sanford, indicates that Ms. McBeth wanted the

testimony of Andrew Sanford, but she wanted the State to call him so that she could

cross-examine him. However, Ms. McBeth never modified her approach after the

State rested their case-in-chief without calling Mr. Sanford to testify. Mr. Sanford

was one of the victims in the shooting, yet there is nothing in the record that shows

Ms. McBeth attempted to call Mr. Sanford as an adverse witness so she could obtain

Mr. Sanford’s testimony as if proceeding on cross-examination. This demonstrates

that Ms. McBeth had no alternative plan to elicit the testimony of Mr. Sanford, other

than to hope that the State would call Mr. Sanford to testify. The reason Ms. McBeth

may have mentioned the State’s failure to call Mr. Sanford at closing arguments may

have merely been an attempt to rectify her mistake of not calling Mr. Sanford and




                                         -7-
 Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 8 of 11 PageID #:1538




adjusting on the fly, rather than a calculated trial strategy. This is shown by the fact

that there is nothing on the record indicating that Ms. McBeth’s attempted to obtain

a missing witness instruction. As further indicia of the absence of a coherent strategy

regarding Mr. Sanford, trial counsel erroneously believed the prosecution mentioned

Mr. Sanford during the State’s opening arguments. (Trial Tr. BB-18).

        Additionally, there was no physical evidence that could connect Petitioner to

the crime. (Trial Tr. BB-16). Petitioner was linked to the crime by three individuals:

(1) Margaret Faulkner; (2) Jason Coley, both of whom have since recanted their

testimony; and (3) Doug Johnson, who stated at trial he was never able to visually

identify any of the shooters because he started running and closed his eyes when he

heard gunshots. (Trial Tr. BB-141). Calling Andrew Sanford to testify, who in Ms.

McBeth’s own words was a “solid citizen,” would have had a substantial effect in

contradicting the State’s case against Petitioner. (Trial Tr. DD-30). Andrew Sanford

was a material exculpatory witness who would have been able to support Petitioner’s

alibi defense, rather than contradict the theory of Petitioner’s defense.

        Viewing the aforementioned facts in their totality, Petitioner’s trial

attorney’s performance could reasonably be said to have fallen below the

constitutional threshold for effective assistance of counsel. Her inattention at opening

statements and failure to offer Andrew Sanford as a witness, who was markedly more

consistent in his statements than the State’s witnesses, to rebut the testimony of

Jason Coley, Doug Johnson, and Margaret Faulkner, each of whom changed their

story a multitude of times. If these facts were proven, it would amount to a




                                          -8-
 Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 9 of 11 PageID #:1539




constitutional violation for ineffective assistance of counsel. Therefore, Petitioner has

laid out a colorable claim that, if proven, would constitute a constitutional violation.

        Here, good cause to open discovery exists. Petitioner has specified the specific

circumstances that have abridged his constitutional rights. Petitioner has specified

the methods of discovery and the specific information that he needs to adequately

develop the record so that there is sufficient record evidence to assess Petitioner’s §

2254 petition for ineffective assistance of counsel. Importantly, Petitioner had

requested access to portions of his trial file in 2013 during his State post-conviction

claim, but was categorically denied by the Public Defender’s Office. A true and correct

copy of that denial letter is attached herein as Exhibit “A”. This is troubling because

the file belongs to Petitioner, yet he received a denial because of the Cook County

Public Defender’s “policy” which appears to be in direct contravention to well stated

law. See People v. Dixon, 2019 IL App (1st) 160443, ¶¶ 36-43 (2019) (reversing and

remanding trial court because post-conviction Petitioner’s request for the trial file

cannot be thwarted by work-product doctrine given nature of his ineffectiveness

claims that call into question defense counsel’s strategy); Spivey, 683 F.2d at 886;

Fed. R. Civ. P. 26(b)(3); Restatement (Third) of The Law Governing Lawyers § 46(2)

(2011); Ill. Sup. Ct. Rule 201(b).

        In addition, this Court issued an order on May 20, 2021 concerning whether

supplemental record evidence has been established regarding the decision of

Petitioner’s trial counsel not to call third-party Andrew Sanford as a trial witness.

The undersigned counsel has made multiple attempts in past years to contact




                                          -9-
 Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 10 of 11 PageID #:1540




Petitioner’s trial counsel, but have been unsuccessful until recently. A record of

evidence material to the resolution of the case sub judice on the merits of the

ineffective assistance of counsel claim alleged could be developed if leave for discovery

is granted.

        Moreover, there is only a minimal burden as a result of this limited discovery

request. The oral deposition of Ms. McBeth will be limited strictly to the topic of the

decision to not call Andrew Sanford to testify at trial and the reasons surrounding

that decision. Petitioner will also work with Ms. McBeth’s schedule to minimize any

inconvenience. Also, the documents that Petitioner requests from the Cook County

Public Defender’s Office are presumably within their control.

        Petitioner is serving 40 years for a crime in which two of the State’s material

eyewitnesses have since admitted their testimony was untrue. The need for limited

discovery outweighs the detriments. In light of the fact that the threshold for allowing

discovery is low, it is appropriate for the Court to permit discovery when doing so

would bring much needed information that cannot otherwise be obtained and allow

this Court to properly assess Petitioner’s claim of ineffective assistance of counsel,

more specifically, the deficient performance prong of the Strickland standard.

        WHEREFORE, Petitioner respectfully request that this Court enter an

order granting leave to obtain discovery, pursuant to Rule 6(a) of the Rules Governing

§ 2254 Cases, and for any other equitable and just relief.



                                                   Respectfully submitted,




                                          - 10 -
 Case: 1:17-cv-03997 Document #: 50-1 Filed: 08/04/21 Page 11 of 11 PageID #:1541




                                                NORMAN JOHNSON

                                                /s/ J. Damian Ortiz          0
                                                One of the attorneys for Petitioner


J. Damian Ortiz / ARDC No. 6243609
Hugh Mundy / ARDC No.
Christopher Dallas / 711 Law Student
Tareq Alosh / 711 Law Student
James Edwards / 711 Law Student
UIC JOHN MARSHALL LAW SCHOOL
PRO BONO LITIGATION CLINIC
315 S. Plymouth Street
Chicago, Illinois 60604
Tel: 312-493-6700
jdortiz@uic.edu

Attorneys for Petitioner




                                       - 11 -
